Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 1 of 15 Page ID #:442




    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 JORGE ENRIQUE SERRANO                        CASE NO. 2:20-cv-06648-ODW-PLA
      ROBLES SENIOR, and YURIDIA
   12 DOLORES MIRANDA, Individually,
                                                          DISCOVERY MATTER
   13 and as Successors in Interest to JORGE
      ENRIQUE SERRANO JUNIOR,
                                                   ORDER ON STIPULATION FOR
   14
                   Plaintiffs,                     PROTECTIVE ORDER
   15
             v.                                    Assigned to Hon. Otis D. Wright II and
   16
                                                   Magistrate Judge Paul L. Abrams
   17 COUNTY OF LOS ANGELES, a legal
      subdivision of the State of California;
   18 LOS ANGELES COUNTY
      SHERIFF’S DEPARTMENT, a
   19 subdivision of Los Angeles County;
   20 SHERIFF ALEX VILLANUEVA, in
      his individual capacity; DEPUTY
   21 NIKOLIS PEREZ, an individual; and
      DOES 1 through 10, inclusive,
   22
                   Defendants.
   23
   24
   25
   26
   27
   28
        500688.1                                                 Case No. 2:20-cv-06648-ODW-PLA
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 2 of 15 Page ID #:443




    1                                              ORDER
    2 1.           A.    PURPOSES AND LIMITATIONS
    3              Discovery in this action is likely to involve production of confidential,
    4 proprietary, or private information for which special protection from public
    5 disclosure and from use for any purpose other than prosecuting this litigation may
    6 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    7 enter the following Stipulated Protective Order. The parties acknowledge that this
    8 Order does not confer blanket protections on all disclosures or responses to
    9 discovery and that the protection it affords from public disclosure and use extends
   10 only to the limited information or items that are entitled to confidential treatment
   11 under the applicable legal principles. The parties further acknowledge, as set forth
   12 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   13 file confidential information under seal; Civil Local Rule 79-5 sets forth the
   14 procedures that must be followed and the standards that will be applied when a party
   15 seeks permission from the court to file material under seal.
   16              B.    GOOD CAUSE STATEMENT
   17              This action is likely to involve confidential personal data and personnel
   18 records for which special protection from public disclosure and from use for any
   19 purpose other than prosecution of this action is warranted. Such confidential
   20 materials and information may consist of, among other things, confidential personal
   21 information (including information implicating privacy rights of third parties),
   22 personnel records, social security numbers, taxpayer identification numbers, bank
   23 account information, other confidential medical and financial information,
   24 information otherwise generally unavailable to the public, or which may be
   25 privileged or otherwise protected from disclosure under state or federal statutes,
   26 court rules, case decisions, or common law. Accordingly, to expedite the flow of
   27 information, to facilitate the prompt resolution of disputes over confidentiality of
   28 discovery materials, to adequately protect information the parties are entitled to keep
        500688.1
                                                      2                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 3 of 15 Page ID #:444




    1 confidential, to ensure that the parties are permitted reasonable necessary uses of
    2 such material in preparation for and in the conduct of trial, to address their handling
    3 at the end of the litigation, and serve the ends of justice, a protective order for such
    4 information is justified in this matter. It is the intent of the parties that information
    5 will not be designated as confidential for tactical reasons and that nothing be so
    6 designated without a good faith belief that it has been maintained in a confidential,
    7 non-public manner, and there is good cause why it should not be part of the public
    8 record of this case.
    9 2.           DEFINITIONS
   10              2.1   Action: Enrique Serrano Robles Senior, et al. v. County of Los Angeles,
   11 et al., No. 2:20-cv-06648 ODW-PLA.
   12              2.2   Challenging Party: a Party or Non-Party that challenges the designation
   13 of information or items under this Order.
   14              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   15 how it is generated, stored or maintained) or tangible things that qualify for
   16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   17 the Good Cause Statement.
   18              2.4   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
   19 Items: information (regardless of how it is generated, stored or maintained) or
   20 tangible things belonging to a Designating Party that the Designating Party believes
   21 in good faith could create a risk of harm to the Designating Party that cannot be
   22 avoided by less restrictive means if disclosed to or seen by another Party or non-
   23 Party.
   24              2.5   Counsel: Outside Counsel of Record and House Counsel (as well a
   25 their support staff).
   26              2.6   Designating Party: a Party or Non-Party that designates information or
   27 items that it produces in disclosures or in responses to discovery as
   28 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
        500688.1
                                                     3                Case No. 2:20-cv-06648-ODW-PLA
                                 ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 4 of 15 Page ID #:445




    1              2.7   Disclosure or Discovery Material: all items or information, regardless
    2 of the medium or manner in which it is generated, stored, or maintained (including,
    3 among other things, testimony, transcripts, and tangible things), that are produced or
    4 generated in disclosures or responses to discovery in this matter.
    5              2.8   Expert: a person with specialized knowledge or experience in a matter
    6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
    7 an expert witness or as a consultant in this Action.
    8              2.9   House Counsel: attorneys who are employees of a party to this Action.
    9 House Counsel does not include Outside Counsel of Record or any other outside
   10 counsel.
   11              2.10 Non-Party: any natural person, partnership, corporation, association, or
   12 other legal entity not named as a Party to this action.
   13              2.11 Outside Counsel of Record: attorneys who are not employees of a party
   14 to this Action but are retained to represent or advise a party to this Action and have
   15 appeared in this Action on behalf of that party or are affiliated with a law firm which
   16 has appeared on behalf of that party, and includes support staff.
   17              2.12 Party: any party to this Action, including all of its officers, directors,
   18 employees, consultants, retained experts, and Outside Counsel of Record (and their
   19 support staffs).
   20              2.13 Producing Party: a Party or Non-Party that produces Disclosure or
   21 Discovery Material in this Action.
   22              2.14 Professional Vendors: persons or entities that provide litigation support
   23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   25 and their employees and subcontractors.
   26              2.15 Protected Material: any Disclosure or Discovery Material that is
   27 designated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
   28 ONLY.”
        500688.1
                                                      4                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 5 of 15 Page ID #:446




    1              2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
    2 from a Producing Party.
    3 3.           SCOPE
    4              The protections conferred by this Stipulation and Order cover not only
    5 Protected Material (as defined above), but also (1) any information copied or
    6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
    7 compilations of Protected Material; and (3) any testimony, conversations, or
    8 presentations by Parties or their Counsel that might reveal Protected Material.
    9              Any use of Protected Material at trial shall be governed by the orders of the
   10 trial judge. This Order does not govern the use of Protected Material at trial.
   11 4.           DURATION
   12              Even after final disposition of this litigation, the confidentiality obligations
   13 imposed by this Order shall remain in effect until a Designating Party agrees
   14 otherwise in writing or a court order otherwise directs. Final disposition shall be
   15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   16 or without prejudice; and (2) final judgment herein after the completion and
   17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   18 including the time limits for filing any motions or applications for extension of time
   19 pursuant to applicable law.
   20 5.           DESIGNATING PROTECTED MATERIAL
   21              5.1   Exercise of Restraint and Care in Designating Material for Protection.
   22 Each Party or Non-Party that designates information or items for protection under
   23 this Order must take care to limit any such designation to specific material that
   24 qualifies under the appropriate standards. The Designating Party must designate for
   25 protection only those parts of material, documents, items, or oral or written
   26 communications that qualify so that other portions of the material, documents,
   27 items, or communications for which protection is not warranted are not swept
   28 unjustifiably within the ambit of this Order.
        500688.1
                                                      5                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 6 of 15 Page ID #:447




    1              Mass, indiscriminate, or routinized designations are prohibited. Designations
    2 that are shown to be clearly unjustified or that have been made for an improper
    3 purpose (e.g., to unnecessarily encumber the case development process or to impose
    4 unnecessary expenses and burdens on other parties) may expose the Designating
    5 Party to sanctions.
    6              If it comes to a Designating Party’s attention that information or items that it
    7 designated for protection do not qualify for protection, that Designating Party must
    8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    9              5.2   Manner and Timing of Designations. Except as otherwise provided in
   10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   12 under this Order must be clearly so designated before the material is disclosed or
   13 produced.
   14              Designation in conformity with this Order requires:
   15              (a)   for information in documentary form (e.g., paper or electronic
   16 documents, but excluding transcripts of depositions or other pretrial or trial
   17 proceedings), that the Producing Party affix at a minimum, the legend
   18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or
   19 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “AEO legend”), to
   20 each page that contains protected material. If only a portion or portions of the
   21 material on a page qualifies for protection, the Producing Party also must clearly
   22 identify the protected portion(s) (e.g., by making appropriate markings in the
   23 margins).
   24              A Party or Non-Party that makes original documents available for inspection
   25 need not designate them for protection until after the inspecting Party has indicated
   26 which documents it would like copied and produced. During the inspection and
   27 before the designation, all of the material made available for inspection shall be
   28 deemed “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting
        500688.1
                                                      6                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 7 of 15 Page ID #:448




    1 Party has identified the documents it wants copied and produced, the Producing
    2 Party must determine which documents, or portions thereof, qualify for protection
    3 under this Order. Then, before producing the specified documents, the Producing
    4 Party must affix the “CONFIDENTIAL legend” or the “AEO legend” to each page
    5 that contains Protected Material. If only a portion or portions of the material on a
    6 page qualifies for protection, the Producing Party also must clearly identify the
    7 protected portion(s) (e.g., by making appropriate markings in the margins).
    8              (b)   for testimony given in depositions that the Designating Party identify
    9 the Disclosure or Discovery Material on the record, before the close of the
   10 deposition all protected testimony.
   11              (c)   for information produced in some form other than documentary and for
   12 any other tangible items, that the Producing Party affix in a prominent place o the
   13 exterior of the container or containers in which the information is stored the
   14 “CONFIDENTIAL legend” or “AEO legend.” If only a portion or portions of the
   15 information warrants protection, the Producing Party, to the extent practicable, shall
   16 identify the protected portion(s).
   17              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   18 failure to designate qualified information or items does not, standing alone, waive
   19 the Designating Party’s right to secure protection under this Order for such material.
   20 Upon timely correction of a designation, the Receiving Party must make reasonable
   21 efforts to assure that the material is treated in accordance with the provisions of this
   22 Order.
   23 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
   24              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   25 designation of confidentiality at any time that is consistent with the Court’s
   26 Scheduling Order.
   27              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   28 resolution process under Local Rule 37.1 et seq.
        500688.1
                                                     7                Case No. 2:20-cv-06648-ODW-PLA
                                 ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 8 of 15 Page ID #:449




    1              6.3   The burden of persuasion in any such challenge proceeding shall be on
    2 the Designating Party. Frivolous challenges, and those made for an improper
    3 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    4 parties) may expose the Challenging Party to sanctions. Unless the Designating
    5 Party has waived or withdrawn the confidentiality designation, all parties shall
    6 continue to afford the material in question the level of protection to which it is
    7 entitled under the Producing Party’s designation until the Court rules on the
    8 challenge.
    9    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
   10              7.1   Basic Principles. A Receiving Party may use Protected Material that is
   11 disclosed or produced by another Party or by a Non-Party in connection with this
   12 Action only for prosecuting, defending, or attempting to settle this Action. Such
   13 Protected Material may be disclosed only to the categories of persons and under the
   14 conditions described in this Order. When the Action has been terminated, a
   15 Receiving Party must comply with the provisions of section 13 below (FINAL
   16 DISPOSITION).
   17              Protected Material must be stored and maintained by a Receiving Party at a
   18 location and in a secure manner that ensures that access is limited to the persons
   19 authorized under this Order.
   20              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   21 otherwise ordered by the court or permitted in writing by the Designating Party, a
   22 Receiving Party may disclose any information or item designated
   23 “CONFIDENTIAL” only to:
   24              (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
   25 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   26 to disclose the information for this Action;
   27              (b)   the officers, directors, and employees (including House Counsel) of the
   28 Receiving Party to whom disclosure is reasonably necessary for this Action;
        500688.1
                                                     8                Case No. 2:20-cv-06648-ODW-PLA
                                 ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 9 of 15 Page ID #:450




    1              (c)   Experts (as defined in this Order) of the Receiving Party to whom
    2 disclosure is reasonably necessary for this Action and who have signed the
    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4              (d)   the court and its personnel;
    5              (e)   court reporters and their staff;
    6              (f)   professional jury or trial consultants, mock jurors, and Professional
    7 Vendors to whom disclosure is reasonably necessary for this Action and who have
    8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9              (g)   the author or recipient of a document containing the information or a
   10 custodian or other person who otherwise possessed or knew the information;
   11              (h)   during their depositions, witnesses, and attorneys for witnesses, in the
   12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   13 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   14 not be permitted to keep any confidential information unless they sign the
   15 "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
   16 agreed by the Designating Party or ordered by the court. Pages of transcribed
   17 deposition testimony or exhibits to depositions that reveal Protected Material may
   18 be separately bound by the court reporter and may not be disclosed to anyone except
   19 as permitted under this Stipulated Protective Order; and
   20              (i)    any mediator or settlement officer, and their supporting personnel,
   21 mutually agreed upon by any of the parties engaged in settlement discussions.
   22              7.3   Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
   23 Information or Items. Unless otherwise ordered by the court or permitted in writing
   24 by the Designating Party, a Receiving Party may disclose any information or item
   25 designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
   26              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   27 employees of said Outside Counsel of Record to whom it is reasonably necessary to
   28 disclose the information for this Action;
        500688.1
                                                     9                Case No. 2:20-cv-06648-ODW-PLA
                                 ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 10 of 15 Page ID #:451




    1              (b) Experts (as defined in this Order) of the Receiving Party to whom
    2 disclosure is reasonably necessary for this Action and who have signed the
    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4              (c) the court and its personnel;
    5              (d) court reporters and their staff;
    6              (e) professional jury or trial consultants, mock jurors, and Professional
    7 Vendors to whom disclosure is reasonably necessary for this Action and who have
    8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9              (f) the author or recipient of a document containing the information or a
   10 custodian or other person who otherwise possessed or knew the information;
   11              (g) during their depositions, witnesses, and attorneys for witnesses, in the
   12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   13 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   14 not be permitted to keep any confidential information unless they sign the
   15 "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
   16 agreed by the Designating Party or ordered by the court. Pages of transcribed
   17 deposition testimony or exhibits to depositions that reveal Protected Material may
   18 be separately bound by the court reporter and may not be disclosed to anyone except
   19 as permitted under this Stipulated Protective Order; and
   20              (h) any mediator or settlement officer, and their supporting personnel,
   21 mutually agreed upon by any of the parties engaged in settlement discussions.
   22 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   23              IN OTHER LITIGATION
   24              If a Party is served with a subpoena or a court order issued in other litigation
   25 that compels disclosure of any information or items designated in this Action as
   26 “CONFIDENTIAL,” that Party must:
   27              (a)   promptly notify in writing the Designating Party. Such notification
   28 shall include a copy of the subpoena or court order;
        500688.1
                                                     10                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 11 of 15 Page ID #:452




    1              (b)    promptly notify in writing the party who caused the subpoena or order
    2 to issue in the other litigation that some or all of the material covered by the
    3 subpoena or order is subject to this Protective Order. Such notification shall include
    4 a copy of this Stipulated Protective Order; and
    5              (c)    cooperate with respect to all reasonable procedures sought to be
    6 pursued by the Designating Party whose Protected Material may be affected.
    7              If the Designating Party timely seeks a protective order, the Party served with
    8 the subpoena or court order shall not produce any information designated in this
    9 action as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
   10 ONLY” before a determination by the court from which the subpoena or order
   11 issued, unless the Party has obtained the Designating Party’s permission. The
   12 Designating Party shall bear the burden and expense of seeking protection in that
   13 court of its confidential material and nothing in these provisions should be construed
   14 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   15 directive from another court.
   16 9.           A     NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT        TO       BE
   17              PRODUCED IN THIS LITIGATION
   18              (a)    The terms of this Order are applicable to information produced by a
   19 Non-Party in this Action and designated as “CONFIDENTIAL”
   20 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced
   21 by Non-Parties in connection with this litigation is protected by the remedies and
   22 relief provided by this Order. Nothing in these provisions should be construed as
   23 prohibiting a Non-Party from seeking additional protections.
   24              (b)    In the event that a Party is required, by a valid discovery request, to
   25 produce a Non-Party’s confidential information in its possession, and the Party is
   26 subject to an agreement with the Non-Party not to produce the Non-Party’s
   27 confidential information, then the Party shall:
   28                     (1)   promptly notify in writing the Requesting Party and the Non-
        500688.1
                                                     11                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 12 of 15 Page ID #:453




    1 Party that some or all of the information requested is subject to a confidentiality
    2 agreement with a Non-Party;
    3                    (2)    promptly provide the Non-Party with a copy of the Stipulated
    4 Protective Order in this Action, the relevant discovery request(s), and a reasonably
    5 specific description of the information requested; and
    6                    (3)    make the information requested available for inspection by the
    7 Non-Party, if requested.
    8              (c)   If the Non-Party fails to seek a protective order from this court within
    9 14 days of receiving the notice and accompanying information, the Receiving Party
   10 may produce the Non-Party’s confidential information responsive to the discovery
   11 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   12 not produce any information in its possession or control that is subject to the
   13 confidentiality agreement with the Non-Party before a determination by the court.
   14 Absent a court order to the contrary, the Non-Party shall bear the burden and
   15 expense of seeking protection in this court of its Protected Material.
   16 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   17              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   18 Protected Material to any person or in any circumstance not authorized under this
   19 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   20 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   21 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   22 persons to whom unauthorized disclosures were made of all the terms of this Order,
   23 and (d) request such person or persons to execute the “Acknowledgment and
   24 Agreement to Be Bound” that is attached hereto as Exhibit A.
   25 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   26              PROTECTED MATERIAL
   27              When a Producing Party gives notice to Receiving Parties that certain
   28 inadvertently produced material is subject to a claim of privilege or other protection,
        500688.1
                                                    12                Case No. 2:20-cv-06648-ODW-PLA
                                 ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 13 of 15 Page ID #:454




    1 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    2 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    3 procedure may be established in an e-discovery order that provides for production
    4 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
    5 (e), insofar as the parties reach an agreement on the effect of disclosure of a
    6 communication or information covered by the attorney-client privilege or work
    7 product protection, the parties may incorporate their agreement in the stipulated
    8 protective order submitted to the court.
    9 12.          MISCELLANEOUS
   10              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   11 person to seek its modification by the Court in the future.
   12              12.2 Right to Assert Other Objections. By stipulating to the entry of this
   13 Protective Order no Party waives any right it otherwise would have to object to
   14 disclosing or producing any information or item on any ground not addressed in this
   15 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   16 ground to use in evidence of any of the material covered by this Protective Order.
   17              12.3 Filing Protected Material. A Party that seeks to file under seal any
   18 Protected Material must comply with Civil Local Rule 79-5. Protected Material
   19 may only be filed under seal pursuant to a court order authorizing the sealing of the
   20 specific Protected Material at issue. If a Party's request to file Protected Material
   21 under seal is denied by the court, then the Receiving Party may file the information
   22 in the public record unless otherwise instructed by the court.
   23 13.          FINAL DISPOSITION
   24              After the final disposition of this Action, as defined in paragraph 4, within 60
   25 days of a written request by the Designating Party, each Receiving Party must return
   26 all Protected Material to the Producing Party or destroy such material. As used in
   27 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   28 summaries, and any other format reproducing or capturing any of the Protected
        500688.1
                                                     13                Case No. 2:20-cv-06648-ODW-PLA
                                  ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 14 of 15 Page ID #:455




    1 Material. Whether the Protected Material is returned or destroyed, the Receiving
    2 Party must submit a written certification to the Producing Party (and, if not the same
    3 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
    4 (by category, where appropriate) all the Protected Material that was returned or
    5 destroyed and (2)affirms that the Receiving Party has not retained any copies,
    6 abstracts, compilations, summaries or any other format reproducing or capturing any
    7 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    8 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    9 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   10 reports, attorney work product, and consultant and expert work product, even if such
   11 materials contain Protected Material. Any such archival copies that contain or
   12 constitute Protected Material remain subject to this Protective Order as set forth in
   13 Section 4 (DURATION).
   14              14.   Any violation of this Order may be punished by any and all appropriate
   15 measures including, without limitation, contempt proceedings and/or monetary
   16 sanctions.
   17              IT IS SO ORDERED.
   18
   19    DATED: March 5, 2021
                                                       HONORABLE PAUL L. ABRAMS
   20
                                                       United States Magistrate Judge
   21
   22
   23
   24
   25
   26
   27
   28
        500688.1
                                                   14                Case No. 2:20-cv-06648-ODW-PLA
                                ORDER ON STIPULATION FOR PROTECTIVE ORDER
Case 2:20-cv-06648-ODW-PLA Document 35 Filed 03/05/21 Page 15 of 15 Page ID #:456




    1                                       EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I,       _____________________________        [print   or    type    full   name],    of
    4 _________________ [print or type full address], declare under penalty of perjury
    5 that I have read in its entirety and understand the Stipulated Protective Order that
    6 was issued by the United States District Court for the Central District of California
    7 on [date] in the case of Enrique Serrano Robles Senior, et al. v. County of Los
    8 Angeles, et al., No. 2:20-cv-06648 ODW-PLA. I agree to comply with and to be
    9 bound by all the terms of this Stipulated Protective Order and I understand and
   10 acknowledge that failure to so comply could expose me to sanctions and punishment
   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
   12 any information or item that is subject to this Stipulated Protective Order to any
   13 person or entity except in strict compliance with the provisions of this Order. I
   14 further agree to submit to the jurisdiction of the United States District Court for the
   15 Central District of California for the purpose of enforcing the terms of this
   16 Stipulated Protective Order, even if such enforcement proceedings occur after
   17 termination of this action. I hereby appoint __________________________ [print
   18 or type full name] of _______________________________________ [print or type
   19 full address and telephone number] as my California agent for service of process in
   20 connection with this action or any proceedings related to enforcement of this
   21 Stipulated Protective Order.
   22 Date: ______________________________________
   23 City and State where sworn and signed: _________________________________
   24
   25 Printed name: ___________________________
   26
   27
   28 Signature: ___________________________
        500688.1
                                               15                Case No. 2:20-cv-06648-ODW-PLA
                            ORDER ON STIPULATION FOR PROTECTIVE ORDER
